COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00328-CV


ANGELO MOSES AND TIFFANY                                         APPELLANTS
MOSES

                                         V.

SIX FLAGS ENTERTAINMENT                                            APPELLEES
CORP.; SIX FLAGS THEME
PARKS, INC.; SIX FLAGS OVER
TEXAS, INC.; AND TEXAS FLAGS,
LTD.

                                      ----------

            FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 096-279625-15

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellants Angelo Moses and Tiffany Moses attempt to appeal the trial

court’s denial of their motion to quash Appellees Six Flags Entertainment Corp.;

Six Flags Theme Park, Inc.; Six Flags Over Texas, Inc.; and Texas Flags, Ltd.’s
      1
          See Tex. R. App. P. 47.4.
notices of intention to take their depositions and the trial court’s denial of their

motion for modification of local civil rule 3.11(a)(1).

        By letter dated September 28, 2017, we notified Appellants of our concern

that this court lacks jurisdiction over this appeal because the trial court’s order

does not appear to be a final judgment or an appealable interlocutory order. We

notified Appellants that their appeal could be dismissed based on our lack of

jurisdiction unless they or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal by October 9, 2017. See

Tex. R. App. P. 42.3(a), 44.3.

        Appellants filed a response on October 9, 2017, but did not provide us with

any basis of jurisdiction over this appeal. Instead, Appellants’ response argues

that this court has mandamus jurisdiction to review the trial court’s order.

Appellants’ petition for writ of mandamus was a separate proceeding and was

denied on September 29, 2017. In re Moses, No. 02-17-00327-CV, 2017 WL
4341840, at *1 (Tex. App.—Fort Worth Sept. 29. 2017, orig. proceeding) (mem.

op.).

        Because we do not have jurisdiction over this appeal, we dismiss

Appellants’ appeal. See Tex. R. App. P. 42.3(a), 43.2(f); Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (stating that generally appeal may be




                                           2
taken only from final judgment and that judgment is final and appealable if it

disposes of all parties and all issues).2

                                                /s/ Bonnie Sudderth

                                                BONNIE SUDDERTH
                                                CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; KERR and PITTMAN, JJ.

DELIVERED: November 2, 2017




      2
        Appellants have also filed a Motion to Extend Time to File Notice of
Appeal. This motion is rendered moot by our dismissal of the appeal for want of
jurisdiction.


                                            3